DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below. 
	Claims 21 – 39 are cancelled. 
	Claims 6, 13, and 16 are amended.
	No claims are added.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 27, 2020, November 3, 2021, and August 30, 2022 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 15 - 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou Bailiang et al. (U.S. Patent Publication 20170371883) in view of Emrah Acar et al. (U.S. Patent Publication 20160259826).

With respect to claim 1, Bailiang teaches:
setting a scale of data (see paragraph [0002], where a user may select from among several scales to set a scale of data).
Bailiang does not explicitly disclose analyzing and calculating a relationship between the data based on the scale of the data or processing the data based on the relationship with a processing method corresponding to a set processing type as claimed.
However, Acar teaches:
analyzing and calculating a relationship between the data based on the scale of the data (see paragraphs [0127] and [0154], where analytical operations are performed on matrices based on their scale); and
processing the data based on the relationship with a processing method corresponding to a set processing type (see paragraph [0106], where processing is performed according to the type).
It would have been obvious to one of ordinary skill in the art to modify the teaching of Bailiang with the teaching of Acar in order to perform analysis and scale large data sets (Acar, paragraph [0042]). The motivation would be to use indexes, matrices, and vectors to improve performance and make it more efficient (Acar, paragraph [0047]).

With respect to claim 2, Bailiang teaches:
the data comprises any one or a combination of a macro data set, data describing an object, coordinate data, or a micro data bit (see paragraph [0029], where data may be object of interests), and
the scale of the data is a variable representing macro and micro of the data, data at a large scale is more macroscopic than data at a small scale, and the data at the small scale is more microscopic than the data at the large scale (see paragraph [0002], where a user may select from among several scales to set a scale of data, which may be micro or macro, depending on if the user increases the scale to magnify the data).

With respect to claim 3, Bailiang teaches:
wherein the scale of the data comprises a spatial scale of the data or a time scale of the data (see paragraph [0002], for a spatial scale).

With respect to claim 4, Bailiang teaches:
the scale of the data comprises a scale of observed data or a scale of spatial data (see paragraph [0002], for a spatial scale),
the scale of the observed data comprises a magnification ratio of the spatial data when the spatial data is displayed on a computer (see paragraph [0002], where a user may select from among several scales to set a scale of data, which may be micro or macro, depending on if the user increases the scale to magnify the data), and
the scale of the spatial data comprises a resolution of the spatial data (see paragraph [0002], where a user may select from among several scales to set a scale of data, which may be micro or macro, depending on if the user increases the scale to magnify the data).

With respect to claim 5, Bailiang teaches:
wherein the relationship between the data comprises any one or a combination of a spatial relationship, a time relationship, and a scale relationship (see paragraph [0002], for a spatial scale).

With respect to claim 6, Acar teaches:
processing index establishment, storage, reading, transmission, display, analysis of the data based on a relationship between data at a different scale (see paragraph [0045], for processing index storage); or
processing index storage, reading, transmission, display, analysis of the data based on different scales and the relationship between the data (see paragraph [0045], for processing index storage).

With respect to claim 7, Bailiang teaches:
setting a scale of data (see paragraph [0002], where a user may select from among several scales to set a scale of data).
Bailiang does not explicitly disclose analyzing and calculating a relationship between the data, based on the scale of the data or processing the data based on the relationship with a processing method corresponding to a set processing type, wherein the processing the data based on the relationship with a processing method corresponding to a set processing type comprises: establishing an index and analyzing and managing the data based on the analyzed and calculated relationship between the data as claimed.
However, Acar teaches:
analyzing and calculating a relationship between the data, based on the scale of the data (see paragraphs [0127] and [0154], where analytical operations are performed on matrices based on their scale); and
processing the data based on the relationship with a processing method corresponding to a set processing type, wherein the processing the data based on the relationship with a processing method corresponding to a set processing type comprises: establishing an index and analyzing and managing the data based on the analyzed and calculated relationship between the data (see paragraph [0106], where processing is performed according to the type, also see paragraphs [0029] and [0043], where an index is established and used).
It would have been obvious to one of ordinary skill in the art to modify the teaching of Bailiang with the teaching of Acar in order to perform analysis and scale large data sets (Acar, paragraph [0042]). The motivation would be to use indexes, matrices, and vectors to improve performance and make it more efficient (Acar, paragraph [0047]).
With respect to claim 8, Bailiang teaches:
the set scale of the data comprises a preset scale, a temporarily set scale, or a calculated scale in data processing (see paragraph [0002], where the scale is preset by the user).
Bailiang does not explicitly disclose a level of the index is determined based on the set scale of the data, and the data is managed and retrieved based on the determined level of the index.
However, Acar teaches:
a level of the index is determined based on the set scale of the data (see paragraph [0043], where the index is determined, or dependent, on the scale of data as evidenced in the matrix), and
the data is managed and retrieved based on the determined level of the index (see paragraph [0043], where the index is determined, or dependent, on the scale of data as evidenced in the matrix).

With respect to claim 15, Acar teaches:
establishing a unified index for any one or a combination of data in a data set, data describing or expressing an object, or data in a micro data bit based on the set scale of the data (see paragraph [0043], where an index is established to combine data sets); and
using the unified index for data analysis and management, wherein the data analysis and management comprises any one or a combination of storage, query, reading, transmission, display, analysis, and spatial relationship calculation of data (see paragraph [0043], where an index is established to combine and analyze data sets).

With respect to claim 16, Acar teaches:
managing and storing data based on an established index, wherein the index is established with the method according to any one of claims 7 to 15 claim 7 (see paragraph [0043], where the index is determined, or dependent, on the scale of data as evidenced in the matrix).

With respect to claim 17 Acar teaches:
using the index item of the index for data management as an object for managing and storing data, and performing data management and storage on the object for managing and storing data in a form including storing a data block, storing a record, or storing a file (see paragraph [0045], for index storage).

With respect to claim 18, Bailiang teaches:
setting a scale of data (see paragraph [0002], where a user may select from among several scales to set a scale of data).
Bailiang does not explicitly disclose analyzing and calculating a relationship between the data based on the scale of the data or managing and storing the data based on the analyzed and calculated relationship between the data as claimed.
However, Acar teaches:
analyzing and calculating a relationship between the data based on the scale of the data (see paragraphs [0127] and [0154], where analytical operations are performed on matrices based on their scale); and
managing and storing the data based on the analyzed and calculated relationship between the data (see paragraph [0106], where processing and managing is performed according to the type, also see paragraphs [0029] and [0043]).
It would have been obvious to one of ordinary skill in the art to modify the teaching of Bailiang with the teaching of Acar in order to perform analysis and scale large data sets (Acar, paragraph [0042]). The motivation would be to use indexes, matrices, and vectors to improve performance and make it more efficient (Acar, paragraph [0047]).

With respect to claim 19, Acar teaches:
setting an initial scale for data management based on simplicity of a relationship between data at different scales (see paragraph [0002], where a user may select from among several scales to set a scale of data).

With respect to claim 20, Bailiang teaches:
 wherein the setting a scale of data comprises: setting a scale at which the data is coincident to the initial scale for data management, wherein the data coincidence comprises: all data forming one coincidence, data forming a plurality of coincidences, or a plurality of coordinate points of one piece of data forming a coincidence (see paragraph [0002], where a user may select from among several scales to set a scale of data, which may be micro or macro, depending on if the user increases the scale to magnify the data).


Allowable Subject Matter
Claims 9 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 29, 2022